

LIFEVANTAGE CORPORATION
FY2016 ANNUAL INCENTIVE PLAN


SECTION 1. INTRODUCTION.
The Board adopted this LifeVantage Corporation FY2016 Annual Incentive Plan as
of the Adoption Date.
The purpose of this Plan is to provide appropriate incentives to Participants to
grow the Company’s Earnings Per Share (EPS) and Top Line Revenue.
The Plan seeks to achieve its purpose by granting Awards which provide for
discretionary Performance Bonus payments for the Fiscal Year that are based on
the respective achievements of Company Performance Metrics and Individual
Performance Metrics. Performance Bonus amounts will be determined by a
percent-of-goal approach and measured and paid after the end of the Fiscal Year.
Performance Bonus payments may only be made with cash. No Shares will ever be
issued under this Plan.
Capitalized terms shall have the meaning provided in Section 2 unless otherwise
provided in this Plan or any applicable Award Agreement.
SECTION 2.    DEFINITIONS.

If a Participant’s Award Agreement (or other written agreement executed by and
between Participant and the Company) expressly includes defined terms that
expressly are different from and/or conflict with the defined terms contained in
this Plan then the defined terms contained in the Award Agreement (or other
written agreement executed by and between Participant and the Company) shall
govern and shall supersede the definitions provided in this Plan.
(a)    “Adoption Date” means July 1, 2015.
(b)    “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity. For
purposes of determining an individual’s “Service,” this definition shall include
any entity other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.
(c)    “Award” means an opportunity for a Participant to earn discretionary cash
Performance Bonus for the Fiscal Year. No payment underlying an Award is earned
until it has been paid to the Participant and all payments remain subject to the
Committee’s discretion at all times based on all relevant factors, including but
not limited to business conditions, performance issues, employment status,
and/or any equitable considerations. A Participant may have at most one
outstanding Award under the Plan. A Participant’s Award will cease to be
outstanding once the Participant is no longer an Eligible Employee.
(d)    “Award Agreement” means an agreement between the Company and a
Participant evidencing an Award.



--------------------------------------------------------------------------------



(e)    “Base Salary” means, with respect to a Participant, the annual base
salary that such Participant is receiving as of July 1, 2015.
(f)    “Board” means the Board of Directors of the Company, as constituted from
time to time.
(g)    “Change in Control” means the occurrence of any one or more of the
following: (i) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (ii) the sale of all or substantially
all of the Company's assets, (iii) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Shares by any person or entity (including a "group" as defined by or
under Section 13(d)(3) of the Exchange Act), (iv) the dissolution or liquidation
of the Company, (v) a contested election of directors, as a result of which or
in connection with which the persons who were directors of the Company before
such election or their nominees cease to constitute a majority of the Board, or
(vi) any other event specified by the Board or the Committee.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transactions.
(h)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.
(i)    “Committee” means the Compensation Committee of the Board.
(j)    “Company” means LifeVantage Corporation, a Colorado corporation.
(k)    “Company Performance Metric” means the Company financial performance goal
for the Fiscal Year, which consists of EPS which comprises 70% of a
Participant’s Performance Bonus opportunity and Top Line Revenue that comprises
the remaining 30% of a Participant’s Performance Bonus opportunity. The Company
Performance Metrics will have multiple hurdle levels and corresponding hurdle
EPS amounts which will be reflected in the Performance Bonus Schedule. The
hurdle dollar amounts will be appropriately adjusted by the Committee if a
Change in Control occurs during the Fiscal Year.
(l)     “Eligible Employee” means an Employee who:
(i)
is not on a leave of absence for any reason for ninety calendar days or more in
the Fiscal Year;

(ii)
is not on any type of corrective action plan; and

(iii)
is not a participant in the Company’s FY2016 Sales Incentive Plan.




--------------------------------------------------------------------------------



(m)    “Employee” means any individual who is a common-law employee of the
Company, or of a Parent, or of a Subsidiary or of an Affiliate.
(n)    “EPS” means diluted income per common share and “Top Line Revenue” means
net sales revenues as set forth in the Company's audited financial statements
for the Fiscal Year. “Exchange Act” means the Securities Exchange Act of 1934,
as amended.
(o)    “Fiscal Year” means the Company’s fiscal year for 2016 which runs from
July 1, 2015 through June 30, 2016.
(p)    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the Adoption Date shall be considered a Parent commencing as of such date.
(q)    “Participant” means an Eligible Employee who has been selected by the
Committee to participate in this Plan and receive an Award. An individual will
cease to be a Participant once such individual is no longer an Eligible
Employee.
(r)    “Performance Bonus” means the discretionary cash incentive bonuses that a
Participant can separately earn for achievement of Company Performance Metrics.
(s)     “Performance Bonus Percentage” means, except as expressed otherwise in
an Award Agreement, the percentages identified in the Performance Bonus Schedule
which are based on the Participant’s job level and the degree of actual
achievement of the Performance Metrics. In no case can a Participant’s
Performance Bonus amount for a Performance Metric exceed the product of the
Performance Bonus Percentage obtained from the Performance Bonus Schedule
multiplied by the Participant’s Base Salary.
(t)    “Performance Bonus Schedule” means the schedule (in the form shown in the
attached Exhibit A or such other form that the Committee adopts) that the
Committee will establish for each Participant which will specify the hurdle
dollar amounts for each of the three hurdle levels along with the Performance
Bonus Percentages for each hurdle level.
(u)    “Performance Metrics” means the Company Performance Metrics. Each of the
various Performance Metrics will be evaluated and measured separately and each
can generate a potential Performance Bonus payment based on the respective
degrees of achievement of each.
(v)    “Plan” means this LifeVantage Corporation FY2016 Annual Incentive Plan as
it may be amended by the Board in its discretion.
(w)    “Separation From Service” has the meaning provided to such term under
Code Section 409A and the regulations promulgated thereunder.



--------------------------------------------------------------------------------



(x)    “Service” means uninterrupted service as an Employee. Service will be
deemed terminated as soon as the entity to which Service is being provided is no
longer either (i) the Company, (ii) a Parent, (iii) a Subsidiary or (iv) an
Affiliate.
(y)    “Share” means a share of Company common stock (which has a par value of
$0.001 per Share).
(z)    “Specified Employee” means a Participant who is considered a “specified
employee” within the meaning of Code Section 409A.
(aa)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the Adoption Date shall
be considered a Subsidiary commencing as of such date.
SECTION 3.    ADMINISTRATION.
(a)    Committee Composition. A Committee shall administer the Plan. Unless the
Board provides otherwise, the Board’s Compensation Committee (or a comparable
committee of the Board) shall be the Committee. The Board may also at any time
terminate the functions of the Committee and reassume all powers and authority
previously delegated to the Committee.
(b)    Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include without limitation:
(i) determining Eligible Employees who are to receive Awards under the Plan and
the amount of payments provided to a Participant (if any) with respect to an
Award;
(ii) determining the terms, conditions, Performance Metrics (or other
objective/subjective goals (if any)) and their degree of satisfaction, and other
features and conditions of such Awards, and amending such Awards;
(iii) correcting any defect, supplying any omission, or reconciling or
clarifying any inconsistency in the Plan or any Award Agreement;
(iv) waiving restrictions of Awards at any time and under such terms and
conditions as it deems appropriate;
(v) interpreting any extenuating circumstances and modifying the Plan or Award
Agreement in its discretion as needed;
(vi) accepting or canceling an order or discontinuing service to a customer;



--------------------------------------------------------------------------------



(vii) disallowing sales that are determined not to be in the normal course of
business;
(viii) interpreting the Plan and any Award Agreements;
(ix) making such modifications to the Plan as are necessary to effectuate the
intent of the Plan as a result of any changes in applicable laws or accounting
treatment;
(x) modifying, amending or revoking the Plan, or discontinuing (either
temporarily or permanently) the distribution of any payment at any time and for
any reason and making appropriate adjustments to EPS or Top Line Revenue targets
due to favorable or unfavorable events unrelated to a Participant’s efforts of
performance; and
(xi) making all other decisions relating to the operation of the Plan;
(xii) granting Awards to Eligible Employees who are foreign nationals on such
terms and conditions different from those specified in the Plan, which may be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and adopting such modifications, procedures, and/or sub plans (with any
such sub plans attached as appendices to the Plan) and the like as may be
necessary or desirable to comply with provisions of the laws or regulations of
other countries or jurisdictions to ensure the viability of the benefits from
Awards granted to Participants employed in such countries or jurisdictions, or
to meet the requirements that permit the Plan to operate in a qualified or tax
efficient manner, and/or comply with applicable foreign laws or regulations.
The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be
final, conclusive and binding on all persons. The Committee’s decisions and
determinations need not be uniform and may be made selectively among
Participants in the Committee’s sole discretion. The Committee’s decisions and
determinations will be afforded the maximum deference provided by applicable
law.
The Company shall effect the granting of Awards under the Plan in accordance
with the determinations made by the Committee, by execution of instruments in
writing in such form as approved by the Committee.
(c)    Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees and officers) who are delegated by the Board or Committee
to perform administrative functions in connection with the Plan, shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Award Agreement, and (ii) from any and all amounts paid by him or her



--------------------------------------------------------------------------------



in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, by contract, as a matter of law, or otherwise, or under any power
that the Company may have to indemnify them or hold them harmless.
SECTION 4.    GENERAL.
(a)    General Eligibility. Only Eligible Employees shall be eligible for
designation as Participants.
(b)    No Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any Award.
(c)    Termination of Service. Except as otherwise provided in the applicable
Award Agreement, a Participant’s outstanding Award shall terminate without
consideration upon termination of such Participant’s Service.
(d)    Code Section 409A. Notwithstanding anything in the Plan to the contrary,
the Plan and Awards granted hereunder are intended to be exempt from the
requirements of Code Section 409A and shall be interpreted in a manner
consistent with such intention. In the event that any provision of the Plan or
an Award Agreement is determined by the Committee to not comply with the
applicable requirements of Code Section 409A or the applicable regulations and
other guidance issued thereunder, the Committee shall have the authority to take
such actions and to make such changes to the Plan or an Award Agreement as the
Committee deems necessary to comply with such requirements. Any payment made
pursuant to any Award shall be considered a separate payment and not one of a
series of payments for purposes of Code Section 409A.
Notwithstanding the foregoing or anything elsewhere in the Plan or an Award
Agreement to the contrary, if upon a Participant’s Separation From Service
he/she is then a Specified Employee, then solely to the extent necessary to
comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
(6) months following such Separation From Service under this Plan until the
earlier of (i) the first business day of the seventh month following the
Participant’s Separation From Service, or (ii) ten (10) days after the Company
receives written confirmation of the Participant’s death. Any such delayed
payments shall be made without interest.
While it is intended that all payments and benefits provided under the Plan or
an Award will be exempt from (or comply with) Code Section 409A, the Company
makes no representation or covenant to ensure that the payments under the Plan
or an Award are exempt from or compliant with Code Section 409A. In no event
whatsoever shall the Company be liable if a payment or benefit under the Plan or
an Award is challenged by any taxing authority or for any additional tax,



--------------------------------------------------------------------------------



interest or penalties that may be imposed on a Participant by Code Section 409A
or any damages for failing to comply with Code Section 409A. The Participant
will be entirely responsible for any and all taxes on any benefits payable to
such Participant as a result of the Plan or an Award.
(e)    Electronic Communications. Subject to compliance with applicable law
and/or regulations, an Award Agreement or other documentation or notices
relating to the Plan and/or Awards may be communicated to Participants (and
executed by Participants) by electronic media.
(f)    Unfunded Plan. The Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants who are granted Awards under
this Plan, any such accounts will be used merely as a bookkeeping convenience.
The Company shall not be required to segregate any assets which may at any time
be represented by Awards, nor shall this Plan be construed as providing for such
segregation, nor shall the Company or the Board or Committee be deemed to be a
trustee of cash to be awarded under the Plan.
(g)    Liability of Company. The Company (or members of the Board or Committee)
shall not be liable to a Participant or other persons as to any unexpected or
adverse tax consequence or any tax consequence expected, but not realized, by
any Participant or other person due to the grant, receipt, or settlement of any
Award granted hereunder.
(h)    Reformation. In the event any provision of this Plan shall be held
illegal or invalid for any reason, such provisions will be reformed by the Board
if possible and to the extent needed in order to be held legal and valid. If it
is not possible to reform the illegal or invalid provisions then the illegality
or invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.
(i)    Successor Provision. Any reference to a statute, rule or regulation, or
to a section of a statute, rule or regulation, is a reference to that statute,
rule, regulation, or section as amended from time to time, both before and after
the Adoption Date and including any successor provisions.
(j)    Governing Law. This Plan and (unless otherwise provided in the Award
Agreement) all Awards shall be construed in accordance with and governed by the
laws of the State of Utah, but without regard to its conflict of law provisions.
The Committee may provide that any dispute as to any Award shall be presented
and determined in such forum as the Committee may specify, including through
binding arbitration. Unless otherwise provided in the Award Agreement,
recipients of an Award under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Utah to resolve any and
all issues that may arise out of or relate to the Plan or any related Award
Agreement.
(k)    Assignment or Transfer of Awards. No Award shall be transferable by the
Participant. No Award or interest therein may be transferred, assigned, pledged
or hypothecated by the Participant during his or her lifetime, whether by
operation of law or otherwise, nor may an Award be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law, nor may an
Award be made subject to execution, attachment or similar process. Any act in
violation of this Section 4(k) shall be null and void.



--------------------------------------------------------------------------------



(l)    Company Rights. The Company reserves the right at any time to assign
accounts, or remove accounts, or to accept or reject orders from customers, and
to refrain from paying incentive on draw fees the Company receives, freight
charges to customers or with respect to similar or dissimilar transactions.
SECTION 5.    TERMS AND CONDITIONS OF AWARDS.
(a)    Award Agreement. Each grant of an Award under the Plan shall be evidenced
by an executed Award Agreement between the Participant and the Company in the
form attached as Exhibit A or such other form that the Committee adopts. Such
Award shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various Award Agreements entered into under the Plan need not be identical.
(b)    Eligibility for Payments. An individual must be a Participant on the date
of any Performance Bonus payment in order to receive such payment.
(c)    Determination of Performance Bonus Amounts. After the Fiscal Year (or
within 15 days before a Change in Control that occurs during the Fiscal Year),
the Committee will determine the actual Company EPS for the Fiscal Year as well
as the Top Line Revenue (in the case of a Change in Control, the actual Company
EPS and Top Line Revenue will be measured as of through the end of the month
prior to the month of the Change in Control). The achieved Performance Bonus
Percentages will then be multiplied by the Participant’s Base Salary to
determine the potential Performance Bonus amount for each of the Company
Performance Metrics. The Performance Bonus amount for the Company Performance
Metrics will then be reduced by the Reduction Percentage if applicable as
described in Section 2(z). After taking into account the forgoing process of
this Section 5(c) and subject to the other terms of this Plan and the Award
Agreement, a Participant will then be eligible to receive the resulting
Performance Bonus amounts for the Company Performance Metrics, in accordance
with Section 5(d).
(d)    Form and Time of Settlement of Awards. Payment of any Performance Bonuses
shall be made solely in the form of cash and in the time frames set forth in
this Section 5(d). Subject to the following sentence, any Performance Bonuses
shall be paid out to Participants during the first 2.5 months after the end of
the Fiscal Year. Notwithstanding the foregoing, all Performance Bonuses payments
will be paid earlier upon the consummation of a Change in Control (and
performance will be measured on a pro-rated basis).
(e)    Creditors’ Rights. A holder of an Award shall have no rights other than
those of a general creditor of the Company. Awards represent an unfunded and
unsecured obligation of the Company.
SECTION 6.    ADJUSTMENTS.
Notwithstanding satisfaction of any Company Performance Metrics, the value of a
Participant’s Award or Performance Bonus or any other benefits granted, issued,
retainable, vested and/or to be paid under an Award on account of satisfaction
of such Performance Metrics may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole



--------------------------------------------------------------------------------



discretion shall determine. In other words, this Plan is a discretionary plan
and a Participant has no rights to any payment and has not earned any payment
under this Plan unless and until the Company has actually provided the
Participant with the applicable payment.
SECTION 7.    LIMITATIONS ON RIGHTS.
(a)    Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain in Service or to
continued participation in the Plan. The Company and its Parents and
Subsidiaries and Affiliates reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws, and a written employment
agreement (if any).
(b)    Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of the termination indemnity or severance pay law of any state.
Furthermore, such benefits shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan or similar
arrangement provided by the Company or a Subsidiary or Affiliate unless
expressly so provided by such other plan or arrangement, or except where the
Committee expressly determines that inclusion of an Award or portion of an Award
should be included. Awards under the Plan may be made in combination with or in
addition to, or as alternatives to, grants, awards or payments under any other
Company or Subsidiary or Affiliate plans. The Company or any Subsidiary or any
Affiliate may adopt such other compensation programs and additional compensation
arrangements (in addition to this Plan) as it deems necessary to attract,
retain, and motivate officers, directors, employees or independent contractors
for their service with the Company and its Subsidiaries and its Affiliates.
(c)    Clawback Policy. The Company may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies as may be adopted and/or
modified from time to time by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, a Participant may be required to repay to the
Company certain previously paid compensation, whether provided under this Plan
or an Award Agreement or otherwise, in accordance with the Clawback Policy. By
accepting an Award, a Participant is also agreeing to be bound by the Company’s
Clawback Policy which may be amended from time to time by the Company in its
discretion (including without limitation to comply with applicable laws or stock
exchange requirements) and is further agreeing that all of the Participant’s
Awards may be unilaterally amended by the Company to the extent needed to comply
with the Clawback Policy.
SECTION 8.    TAXES.
A Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations (including without limitation
federal, state, local and foreign taxes) that arise in connection with his or
her Award. The Company shall not be required to make any payment under the Plan
until such obligations are fully satisfied and the Company shall, to the maximum
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.



--------------------------------------------------------------------------------



SECTION 9.    DURATION AND AMENDMENTS.
(a)    Term of the Plan. The Plan is effective on July 1, 2015 and may be
terminated by the Board on any date pursuant to Section 9(b). No further Awards
may be granted after the earlier of the Board’s termination of the Plan under
Section 9(b), the date of a Change in Control, or June 30, 2016. This Plan will
terminate after the Company has provided all payments (if any) to Participants.
This Plan will not in any way affect outstanding awards that were issued under
any other Company compensation plans.
(b)    Right to Amend or Terminate the Plan. The Board may amend or terminate
the Plan or any outstanding Awards at any time and for any reason. In the event
of any conflict in terms between the Plan and any Award Agreement, the terms of
the Plan shall prevail and govern.



--------------------------------------------------------------------------------





SECTION 10.    EXECUTION.
To record the adoption of this Plan by the Board, the Company has caused its
duly authorized officer to execute this Plan on behalf of the Company.
 
LIFEVANTAGE CORPORATION


___________________________________
By:________________________________
Title:_______________________________



 





--------------------------------------------------------------------------------



EXHIBIT A


LIFEVANTAGE CORPORATION FY2016 ANNUAL INCENTIVE PLAN


AWARD AGREEMENT


Pursuant to the LifeVantage Corporation FY2016 Annual Incentive Plan (“AIP”),
the Company hereby informs the Participant named below that he/she has been
selected to be a Participant subject to Participant timely executing and
delivering to the Company this Award Agreement (the "Agreement"). The governing
terms and conditions of Participant’s participation in the AIP are set forth
herein and in the AIP and Participant agrees to be bound by such terms and
conditions. The entire text of the AIP is incorporated in this Agreement by
reference. Certain capitalized terms used in this Agreement are defined in the
AIP. This Agreement and the AIP and its exhibits constitute the entire
understanding between the Participant and the Company regarding this incentive
compensation opportunity. Any prior agreements, commitments or negotiations
concerning this incentive compensation opportunity are superseded except as
provided in the AIP. As a condition of participation in the AIP and receiving
payments under the AIP and notwithstanding any obligation that the Company has
to make certain public disclosures about the AIP and its Awards, Participant
agrees never to disclose any information regarding the existence or contents of
the AIP or this Agreement or Participant's participation in the AIP to any third
party (including without limitation other Company employees) except for
Participant's spouse, Participant's financial/tax advisors, and/or Participant's
legal counsel, each of whom will be informed by Participant of the foregoing
confidentiality obligations and each of whom will similarly agree to also
maintain such confidentiality.
Name of Participant: ___________________________________________
Date of Becoming Participant: ______, 201_
Job Level: __________________________________________________
Annual Base Salary: ____________________________________________
Name of Department: ___________________________________________
Individual Performance Metrics: [FILL IN INDIVIDUAL GOALS BELOW OR ATTACH SHEET
WITH GOALS]



SMRH:420922929.7
12
 
 
 
 

 

--------------------------------------------------------------------------------



PERFORMANCE BONUS SCHEDULE
(Performance Bonus Percentages before any application of Reduction Percentage)
The matrix below shows the Performance Bonus Percentages (in the right column)
that are achieved based on Fiscal Year actual results as compared to the
corresponding hurdle level values stated in the left column.
EPS - 70% of Performance Bonus Opportunity
FY2016 EPS 
(rounded to the nearest cent)
Performance Bonus Percentage
Minimum
$0.11
25%
 
$0.12
50%
 
$0.13
75%
 
$0.14
100%
 
$0.15
125%
Maximum
$0.16
150%





Top Line Revenue - 30% of Performance Bonus Opportunity
FY2016 Top Line Revenue 
(rounded to the nearest cent)
Performance Bonus Percentage
Minimum
$195,000.00
25%
 
$201,750.00
50%
 
$208,250.00
75%
 
$215,000.00
100%
 
$221,750.00
125%
Maximum


$228,500.00


150%



For Fiscal Year results which fall in between two hurdle levels, the achieved
Performance Bonus percentages shall be determined by straight line interpolation
based upon the following formula:
Performance Bonus Percentage = PL + [(RA-VL)/(VH-VL) x (PH-PL)];
where PL= % at the low end of the range in right column, PH = % at the high end
of the range in right column, RA = results achieved in Fiscal Year, i.e. EPS, or
individual performance metric, VL= value at low end of range in left column, VH=
value at the high end of the range in left column.

SMRH:420922929.7
13
 
 
 
 

 

--------------------------------------------------------------------------------





For Fiscal Year results which are greater than a Maximum hurdle level value
specified above, the achieved Performance Bonus Percentage shall be equal to the
corresponding percentage set forth in the right column for the Maximum hurdle
level value. For Fiscal Year results which are less than a Minimum hurdle level
value specified above, the achieved Performance Bonus Percentage shall be equal
to zero percent.
This Agreement will be interpreted and enforced under the laws of the State of
Utah.
By signing below, the Participant agrees to all of the terms and conditions
described in this Agreement and in the AIP and its exhibits.
Participant:        
(Signature)                        (Date)
Company:        
(Signature)                         (Date)
Title:                             









SMRH:420922929.7
14
 
 
 
 

 